Citation Nr: 0602899	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  98-07 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals, right knee injury.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.

This case was remanded by the Board in August 2003 and June 
2004 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
subjective complaints of pain, stiffness, and weakness; 
objective findings for the right knee include limited range 
of motion and instability, but no ankylosis. 

2.  The most recent medical evidence does not show 
incapacitating episodes due to arthritis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 
percent for residuals, right knee injury, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71, 4.71a, Diagnostic 
Codes (DCs) 5256, 5257, 5258, 5259, 5260, 5261 (2005).

2.  The criteria for entitlement to a rating in excess of 10 
percent for degenerative joint disease, right knee, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.59, 4.71, 4.71a, DCs 5003-5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

Legal Analysis.  A higher than 30 percent rating is not 
available under DC 5257 (subluxation and instability), DC 
5258 (dislocation of cartilage), DC 5259 (removal of 
cartilage), or DC 5260 (limitation of flexion).  Therefore, 
there is no basis for a higher than the current 30 percent 
rating under any of these diagnostic codes, regardless of the 
level of disability.  

In order for the veteran to receive a rating higher than 30 
percent for his right knee disability, the medical evidence 
must show either of the following:

?	ankylosis in flexion between 10 degrees and 20 degrees 
(DC 5256); or
?	limitation of extension of the leg to 30 degrees (DC 
5261).

After a careful review of the medical evidence of record, the 
claim is denied.

First, clinical findings do not disclose that the veteran has 
ankylosis of the right knee.  Ankylosis is defined as 
stiffening or fixation of a joint.  In the April 2005 VA 
joints examination report, range of motion was noted as 
flexion to 110 (with 140 degrees as anatomically normal) and 
extension to "lacks 3 degrees from neutral extension without 
pain" (with 0 degrees as anatomically normal).  

This finding is consistent with the prior March 2003 VA 
examination which showed flexion to 120 degrees and extension 
to 0 degrees.  Moreover, a June 1998 VA examination reflected 
range of motion of the right knee from 5 degrees to 110 
degrees.  Therefore, while limitation of motion is shown, 
there is no fixation or stiffening of the right knee joint as 
evidenced by the level of range of motion.  As such, the 
evidence does not support a higher rating.   

Next, while a higher rating could be available under DC 5261 
(limitation of extension), the veteran's right knee extension 
motion does not warrant a higher evaluation at this time.  
Specifically, a 40 percent rating requires that extension be 
limited to 30 degrees.  At his most limited (in June 1998), 
the veteran's extension was reported at 5 degrees.  

This evidence is consistent with the more recent VA 
examinations in April 2005 (showing extension as lacking 
three degrees of normal) and in March 2003 (showing 
essentially normal extension).  Since a higher than 30 
percent rating would require more severe limitation of motion 
of flexion, there is no basis for a higher rating under DC 
5261.

Moreover, the veteran is also separately compensated at a 10 
percent disability level for degenerative joint disease of 
his right knee on the basis that limitation of motion of his 
right knee was shown but it was rated at a noncompensable 
level.  In order to warrant a higher rating, the evidence 
must show the absence of limitation of motion, in addition to 
X-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5010).  

However, the most recent VA examination report dated in April 
2005 specifically  noted that there were no incapacitating 
episodes of arthritis.  Therefore, the functional impairment 
described in the examination reports and by the veteran is 
indicative of no more than the impairment contemplated by the 
schedular disability rating of 10 percent granted for 
degenerative joint disease of the right knee under DC 5010.

Next, at the hearing before the Board, the issue of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) was 
raised.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

The Veterans Claims Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Under Secretary 
or Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Having reviewed the record with these mandates in mind, the 
Board finds there is no evidence that the veteran's right 
knee disorder alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of regular schedular standards at 
this time.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. 
at 227.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July and August 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
June 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decisions on appeal, the 
statements of the case (SOCs), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.  He 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in a November 2003 SSOC and a December 2004 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in June 1998, April 
2002, March 2003, and April 2005.  The available medical 
evidence is sufficient for adequate determinations.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.


ORDER

Entitlement to a rating in excess of 30 percent for 
residuals, right knee injury, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, right knee, is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


